Execution Copy

STOCK PURCHASE AGREEMENT

among

TeleTech Holdings, Inc.,

Insight Enterprises, Inc.

and

Direct Alliance Corporation

                              

Dated as of June 14, 2006
                              

1

TABLE OF CONTENTS

                 
SECTION 1.
  DEFINITIONS
    1  
SECTION 2.
  SALE AND PURCHASE OF STOCK
    8  
2.1
  Sale and Purchase of Stock
    8  
2.2
  Purchase Price
    9  
2.3
  Working Capital
    9  
2.4
  Clawback
    10  
2.5
  Bonus Payment
    11  
2.6
  Excluded Assets
    11  
SECTION 3.
  CLOSING
    12  
SECTION 4.
  REPRESENTATIONS AND WARRANTIES OF SELLER
    12  
4.1
  Organization, Good Standing, Qualification and Authority
    12  
4.2
  Capitalization; Title to Stock
    12  
4.3
  Subsidiaries; Assets
    13  
4.4
  No Violations; Consents
    13  
4.5
  Agreements and Actions
    14  
4.6
  Compliance with Laws
    14  
4.7
  Financial Statements
    15  
4.8
  No Material Adverse Change
    15  
4.9
  Employee Plans
    17  
4.10
  Licenses and Permits
    17  
4.11
  Company Assets, Equipment and Client Information
    18  
4.12
  Intellectual Property
    18  
4.13
  Real Property
    19  
4.14
  Labor Agreements and Employees
    19  
4.15
  Tax Matters
    20  
4.16
  Insurance
    21  
4.17
  Litigation, Actions and Proceedings
    21  
4.18
  Confidentiality Agreements
    22  
4.19
  Corporate Documents
    22  
4.20
  Powers of Attorney
    22  
4.21
  Restrictions on Business Activities
    22  
4.22
  Environmental Matters
    22  
4.23
  Brokers' and Finders' Fees
    23  
4.24
  No Conflict of Interest
    23  
SECTION 5.
  REPRESENTATIONS AND WARRANTIES OF PURCHASER
    23  
5.1
  Organization, Qualification and Authority
    23  
5.2
  Availability of Funds
    24  
5.3
  No Violations
    24  
5.4
  Litigation, Actions and Proceedings
    24  
5.5
  Brokers
    24  
5.6
  Acquisition of Shares for Investment
    24  
SECTION 6.
  PRE-CLOSING COVENANTS OF SELLER
    24  
6.1
  Conduct of Business
    24  
6.2
  Access
    26  
6.3
  Exclusivity
    26  
SECTION 7.
  PRE-CLOSING COVENANTS OF PURCHASER
    27  
7.1
  Cooperation
    27  
SECTION 8.
  POST-CLOSING COVENANTS
    27  
8.1
  Employee Matters
    27  
8.2
  Joint Employee Plans with Seller
    27  
8.3
  Non-Solicitation and Covenant Not to Compete
    27  
8.4
  Cooperation; Books and Records
    28  
8.5
  Quarles & Brady Claim
    28  
8.6
  Transfer Taxes
    29  
8.7
  Payment of Taxes
    29  
SECTION 9.
  CONDITIONS TO OBLIGATION OF PURCHASER TO CLOSE
    29  
9.1
  Accuracy of Representations and Warranties
    29  
9.2
  Performance
    29  
9.3
  Consents or Waivers Obtained
    29  
9.4
  No Injunction
    29  
9.5
  Encumbrances; Stock Certificates
    29  
9.6
  Delivery of Documents
    29  
9.7
  Financial Statements
    30  
9.8
  Lease Agreement
    30  
9.9
  Release of Credit Support Obligations
    30  
9.10
  Automatic Transfer of Funds
    30  
9.11
  Resignations of Directors
    30  
9.12
  No Material Adverse Effect
    30  
SECTION 10.
  CONDITIONS TO OBLIGATION OF SELLER TO CLOSE
    30  
10.1
  Accuracy of Representations and Warranties
    30  
10.2
  Performance
    30  
10.3
  Approvals
    30  
10.4
  No Injunction
    30  
10.5
  Release of Guarantees
    30  
SECTION 11.
  INDEMNIFICATION
    31  
11.1
  Indemnification by Seller
    31  
11.2
  Indemnification by Purchaser
    32  
11.3
  Matters Involving Third Parties
    32  
SECTION 12.
  TERMINATION OF AGREEMENT
    33  
12.1
  Right to Terminate Agreement
    33  
12.2
  Effect of Termination
    34  
SECTION 13.
  MISCELLANEOUS PROVISIONS
    34  
13.1
  Survival of Representations and Warranties
    34  
13.2
  Expenses
    34  
13.3
  338(h)(10) Election     35  
13.4
  Returns
    35  
13.5
  Mutual Cooperation
    36  
13.6
  No Implied Representations
    36  
13.7
  Public Announcements
    36  
13.8
  Materiality
    36  
13.9
  Arbitration
    36  
13.10
  Governing Law
    37  
13.11
  Notices
    37  
13.12
  Headings
    38  
13.13
  Assignment
    38  
13.14
  Parties in Interest
    38  
13.15
  Severability
    38  
13.16
  Specific Performance
    38  
13.17
  Exclusive Remedies After Closing
    39  
13.18
  Counterparts
    39  
13.19
  Facsimile Signatures
    39  
13.20
  Entire Agreement
    39  
13.21
  Waiver
    39  
13.22
  Amendments
    39  
13.23
  Interpretation of Agreement
    39  

2

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of June
     , 2006, by and among TELETECH HOLDINGS, INC., a Delaware corporation
(“Purchaser”), INSIGHT ENTERPRISES, INC., a Delaware corporation (“Seller”), and
DIRECT ALLIANCE CORPORATION, an Arizona corporation (the “Company”).

Recitals

A. The Company operates as a business process outsourcing provider (the
“Business”);

B. Seller is the legal and beneficial owner all of the issued and outstanding
capital stock of the Company; and

C. Purchaser wishes to purchase, and Seller desires to sell, 100% of the
outstanding capital stock of the Company on the terms set forth in this
Agreement.

Agreement

      Purchaser, Seller and the Company, intending to be legally bound, agree as
follows:

 
   
Section 1.
  Definitions. For purposes of this Agreement (including the Disclosure
Schedule):

"AAA” shall have the meaning specified in Section 13.9(a).

"Affiliate” means with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such specified Person, and for such purposes the terms “controls,”
“controlled by” and “common control” shall mean the direct or indirect ownership
of more than 50% of the voting rights in a Person; provided that in applying
this definition each party’s ownership of shares in the Company shall be
disregarded.

"Agreement” shall have the meaning specified in the Preamble.

"Bonus Payment” shall have the meaning specified in Section 2.5.

"Business” shall have the meaning specified in Recital A.

"Clawback” shall have the meaning specified in Section 2.4(c).

"Client Information” shall have the meaning specified in Section 4.11.

"Closing” shall have the meaning specified in Section 3.

"Closing Date” means the time and date as of which the Closing actually takes
place as described in Section 3.

"Closing Working Capital” shall have the meaning specified in
Section 2.3(b)(vi).

"Code” means the Internal Revenue Code of 1986, as amended.

"Company” shall have the meaning specified in the Preamble.

"Company’s Registered Intellectual Property Rights” shall have the meaning
specified in Section 4.12.

"Competing Transaction” means any business combination or recapitalization
involving the Company or any acquisition or purchase of all or a significant
portion of the assets of, or any material equity interest in, the Company or any
other similar transaction with respect to the Company involving any Person or
entity other than Purchaser or its Affiliates as contemplated under this
Agreement.

"Competitive Business” shall have the meaning specified in Section 8.3(b).

"Confidential Information” shall have the meaning specified in the definition of
"Intellectual Property.”

"Contract” means any contract, lease, license, purchase order, sales order or
other agreement or binding commitment.

"Copyrights” shall have the meaning specified in the definition of “Intellectual
Property Rights.”

"Credit Agreement” shall mean (1) the Revolving Credit Agreement, dated
December 31, 2002, by and between Insight Enterprises, Inc., the financial
institutions party thereto, and JP Morgan Chase Bank, as a successor to Bank One
NA, as lender, as amended, and (2) Agreement For Inventory Financing, dated
October 31, 2003, by and among IBM Credit LLC, Insight Direct USA, Inc., Insight
Public Sector, Inc. and Direct Alliance Corporation, as amended.

"Debt” of any Person means, without duplication: (i) all obligations of such
Person for borrowed money; (ii) all obligations issued, undertaken or assumed as
the deferred purchase price of property or services; (iii) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses; (iv) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by the Person; (v) all obligations with respect to
any hedging agreements; (vi) all payment obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of Guarantee; (vii) all liabilities classified as non-current liabilities in
accordance with GAAP as of the Closing Date; (viii) all Debt referred to in
clauses (i) through (vii) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any
Encumbrances upon or in property (including accounts and contracts rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt; and (ix) all Guarantees by such Person of the Debt of
others. The Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt provide that such Person is not liable therefor.

"Disclosure Schedule” or “Schedule” means the disclosure schedules attached to
this Agreement.

"Dividend” means the Intercompany Receivable, any excess cash over the Working
Capital Floor and the Excluded Real Property.

"Domain Name Rights” shall have the meaning specified in the definition of
“Intellectual Property Rights.”

"Draft Working Capital Closing Statement” shall have the meaning specified in
Section 2.3(b)(i).

"Employee Plan” means any plan, program, policy, practice, contract, agreement
or other arrangement providing for compensation, severance, termination pay,
deferred compensation, performance awards, stock or stock-related awards, fringe
benefits or other employee benefits or remuneration of any kind, whether written
or unwritten or otherwise, funded or unfunded, including without limitation,
each “employee benefit plan,” within the meaning of Section 3(3) of ERISA which
is or has been maintained, contributed to, or required to be contributed to, by
the Company or any Affiliate for the benefit of any employee of the Company, or
with respect to which the Company or any Affiliate has or may have any liability
or obligation.

"Encumbrance” means any lien, charge, security interest, mortgage, pledge,
preemptive right, right of first offer or refusal or other encumbrance of any
nature whatsoever (but excluding licenses of and other agreements related to
Intellectual Property which are not intended to secure an obligation).

"Environmental Laws” means any applicable laws or any agreement with any
Governmental Authority or other third party governing (i) pollution,
contamination, wetlands, waste or restoration or protection of the environment
or natural resources or the effect of the environment on employee health and
safety or (ii) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance.

"Environmental Permits” means all final and enforceable permits, licenses,
franchises, certificates, approvals and similar authorizations of a Governmental
Authority required by Environmental Laws and applicable to the business of the
Company as currently conducted.

"ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

"ERISA Affiliate” means any other Person or entity under common control with the
Company within the meaning of Section 414(b), (c), (m) or (o) of the Code and
the regulations issued thereunder.

"Equipment” shall have the meaning specified in Section 4.11.

"Excluded Assets” means the following assets:

(a) the Excluded Real Property;

(b) the Intercompany Receivable; and

(c) the Plan.

"Excluded Real Property” means the property listed in Schedule 1.2 including all
buildings and parking structures.

“Financial Statements” means the internal financial statements of the Company
for the fiscal year ended December 31, 2005, and for the monthly periods from
January 1, 2006 through the last month ending prior to the Closing Date,
prepared in accordance with GAAP and certified by the Company’s Chief Financial
Officer or most senior financial officer.

"GAAP” means generally accepted accounting principles in effect in the United
States, consistently applied.

"Governmental Authority” means any (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
or any political subdivision thereof, (ii) federal, state, local, municipal,
foreign or other government or (iii) governmental or quasi-governmental
authority of any nature (including any governmental division, department,
agency, commission, instrumentality, official, organization, body or other
entity and any court, arbitrator or other tribunal).

"Gross Profit” means an amount calculated, in accordance with GAAP and
consistent with the methodology used in the Company’s December 31, 2005
financial statements, as follows (with the following capitalized terms referring
to line items used in the Company’s December 31, 2005 financial statements): Net
Sales less the sum of, Product Costs, COS Returns Reserve, Supplier Discounts,
Other Inventory Costs, Inventory Provision, Service Cost, Freight In, Shipping
Expense, Packaging and Other Costs.

"Gross Profit Achievement” shall have the meaning specified in Section 2.5(a).

"Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation (the “primary obligation”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such guaranteeing Person, direct or indirect contingent or
otherwise, (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Debt or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment thereof, (iii) to
maintain Working Capital, equity capital, net worth or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Debt or other obligation or (iv) as an account party
in respect of any letter of credit or letter of guarantee issued to support such
Debt or obligation; provided, however, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

"Hazardous Substance” means any substance regulated as hazardous, toxic or
radioactive under any applicable Environmental Law, including petroleum and any
derivative or by-products thereof.

"IBM Clawback” shall have the meaning specified in Section 2.4(b).

"IBM Contract” means the Program Services Agreement Number 4900RL1367, between
the Company and International Business Machines Corporation, effective as of
October 1, 2000, as amended through Amendment Number Six, effective June 9,
2006.

"Indemnified Party” shall have the meaning specified in Section 11.3(a).

"Indemnifying Party” shall have the meaning specified in Section 11.3(a).

"Independent Accounting Firm” shall have the meaning specified in
Section 2.3(b)(iv).

"Intellectual Property” means all intellectual property, regardless of form,
including without limitation: (i) published and unpublished works of authorship,
including without limitation audiovisual works, collective works, computer
programs, compilations, databases, derivative works, literary works, maskworks,
and sound recordings (“Works of Authorship”); (ii) inventions and discoveries,
including without limitation articles of manufacture, business methods,
compositions of matter, improvements, machines, methods, and processes and new
uses for any of the preceding items (“Inventions”); (iii) words, names, symbols,
devices, designs, and other designations, and combinations of the preceding
items, used to identify or distinguish a business, good, group, product, or
service or to indicate a form of certification, including without limitation
logos, product designs, and product features (“Trademarks”); and (iv)
confidential information that is not generally known or readily ascertainable
through proper means, whether tangible or intangible, including without
limitation confidential algorithms, customer lists, ideas, designs, formulas,
know-how, methods, processes, programs, prototypes, systems, and techniques
(“Confidential Information”).

"Intellectual Property Rights” means all rights in, arising out of, or
associated with Intellectual Property in any jurisdiction, including, without
limitation, such: (i) rights in, arising out of, or associated with Works of
Authorship, including without limitation rights in maskworks and databases and
rights granted under the Copyright Act (“Copyrights”), but excluding
“off-the-shelf” or standard desktop software; (ii) rights in, arising out of, or
associated with Inventions, including without limitation rights granted under
the Patent Act (“Patent Rights”); (iii) rights in, arising out of, or associated
with Trademarks, including without limitation rights granted under the Lanham
Act (“Trademark Rights”); (iv) rights in, arising out of, or associated with
Confidential Information, including without limitation rights granted under the
Uniform Trade Secrets Act (“Trade Secret Rights”); and (v) rights in, arising
out of, or associated with domain names (“Domain Name Rights”).

"Intercompany Receivable” means the receivable on the balance sheet between
Seller and the Company under the item entitled “Accounts receivable –
Intercompany.”

"Inventions” shall have the meaning specified in the definition of “Intellectual
Property.”

"Knowledge” means, when used in connection with the representations and
warranties and covenants herein, the actual knowledge of Evan Braun, David
Canham, Richard Fennessy, Ian Gilyeat, Hugh Jones, James Kebert, Stanley
Laybourne or Darren Skarecky.

"Lenovo Clawback” shall have the meaning specified in Section 2.4(a).

"Lenovo Contract” means Program Services Agreement Number 4905AD0002 and United
States Participation Agreement Number 4905AD0003, between the Company and Lenovo
(Singapore) Pte. Ltd., effective as of March 28, 2005.

"Licenses and Permits” shall have the meaning specified in Section 4.10.

"Losses” means any and all damages, costs, liabilities, losses, judgments,
penalties, fines, expenses or other costs, including reasonable attorney’s fees,
expert fees and costs of investigation suffered by an Indemnified Party.

"Marketplace” shall have the meaning specified in Section 4.2.

"Material Adverse Effect” means a material adverse effect on either the assets,
operations, or financial condition (including, but not limited to, operating
results) of the Company, or Seller’s or the Company’s ability to consummate the
transactions contemplated hereby, other than as a result of anything disclosed
in the Disclosure Schedule or any change, effect, event or occurrence relating
to (i) the economy or securities markets of the United States or any other
region in general, (ii) this Agreement or the transactions contemplated hereby
or the announcement thereof, (iii) the business process outsourcing industry in
general, and not specifically relating to the Company or Seller or (iv) a
reduction in the trading price or volume of Seller’s common stock.

"Multiemployer Plan” means any Pension Plan which is a “multiemployer plan,” as
defined in Section 3(37) of ERISA.

"Non-Compete Period” shall have the meaning specified in Section 8.3(b).

"Non-Solicitation Period” shall have the meaning specified in Section 8.3(a).

"Notice of Claim” shall have the meaning specified in Section 11.3(b).

"Patent Rights” shall have the meaning specified in the definition of
“Intellectual Property Rights.”

"Pension Plan” means each Employee Plans which is an “employee pension benefit
plan,” within the meaning of Section 3(2) of ERISA.

"Permitted Liens” means (i) Encumbrances and other exceptions to title that are
disclosed in Schedule 1.3 and (ii) liens for Taxes, fees, levies, duties or
other governmental charges of any kind which are not yet delinquent or are being
contested in good faith by appropriate proceedings which suspend the collection
thereof and for which appropriate reserves have been established in accordance
with GAAP.

"Person” means any individual, corporation, association, general partnership,
limited partnership, venture, trust, association, firm, organization, company,
business, entity, union, society, government (or political subdivision thereof)
or governmental agency, authority, instrumentality or any successors or
permitted assigns thereof.

"Plan” means the Company’s 2000 Long Term Incentive Plan.

"Premises” means the building(s) covered by the lease agreement attached hereto
as Exhibit A.

"Purchase Price” shall have the meaning specified in Section 2.2.

"Purchaser” shall have the meaning specified in the Preamble.

"Purchaser’s Deductible” shall have the meaning specified in Section 11.1(d)(i).

"Quarles & Brady Claim” means Insight Enterprises, Inc. v. Quarles, Brady,
Streich Lang LLP, No. CV2005-013074, filed in the Superior Court of Arizona,
Maricopa County and any other investigations, litigation or proceedings against
the Company that arises out of the same issues or operative facts.

"Registered Intellectual Property Rights” means all Intellectual Property Rights
that are the subject of an application, certificate, filing, registration, or
other document issued by, filed with, or recorded by, any state, government, or
other public legal authority in any jurisdiction, including without limitation
all applications, reissues, divisions, re-examinations, renewals, extensions,
provisionals, continuations, and continuations-in-part associated with Patent
Rights.

"Returns” shall have the meaning specified in Section 4.15(a).

"Securities Act” means the Securities Act of 1933, as amended.

"Seller” shall have the meaning specified in the Preamble.

"Seller’s Deductible” shall have the meaning specified in Section 11.2(b)(i).

"Seller’s Report” shall have the meaning specified in Section 2.3(b)(ii).

"Stock” shall have the meaning specified in Section 2.1.

"Survival Period” shall have the meaning specified in Section 13.1.

"Tax” means (i) any and all U.S. federal, state, local and non-U.S. taxes,
assessments and other governmental charges, duties, impositions and liabilities,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes, together
with all interest, penalties, fines and additions imposed with respect to such
amounts, (ii) any liability for the payment of any amounts of the type described
in Section 4.15(a) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period (including any arrangement for group or
consortium relief or similar arrangement), and (iii) any liability for the
payment of any amounts of the type described in Sections 4.15(a) or 4.15(b) as a
result of any express or implied obligation to indemnify any other Person or as
a result of any obligations under any agreements or arrangements with any other
Person with respect to such amounts and including any liability for taxes of a
predecessor or transferor entity.

"Third Party Claim” shall have the meaning specified in Section 11.3(b).

"Toshiba Contract” means the Program Services Agreement between the Company and
Toshiba America Information Systems, Inc., effective September 1, 2005, as
amended.

"Trademarks” shall have the meaning specified in the definition of “Intellectual
Property.”

"Trademark Rights” shall have the meaning specified in the definition of
“Intellectual Property Rights.”

"Trade Secret Rights” shall have the meaning specified in the definition of
“Intellectual Property Rights.”

"Working Capital” means current assets, excluding accounts receivable unpaid
more than 75 calendar days after the invoice date or the stated due date,
whichever is later, minus current liabilities, as determined in accordance with
GAAP and consistent with past practices.

"Working Capital Closing Statement” shall have the meaning specified in
Section 2.3(b)(v).

"Working Capital Floor” shall have the meaning specified in Section 2.3(a).

"Working Capital Shortfall” shall have the meaning specified in
Section 2.3(b)(vi).

"Working Capital Surplus” shall have the meaning specified in
Section 2.3(b)(vi).

"Works of Authorship” shall have the meaning specified in the definition of
“Intellectual Property.”



    Section 2. Sale and Purchase of Stock

2.1 Sale and Purchase of Stock. At the Closing, Seller shall sell to Purchaser,
and Purchaser shall purchase from Seller, a total of 30,000,000 shares of common
stock, $0.01 par value, of the Company, representing 100% of the issued and
outstanding capital stock of the Company (the "Stock”), free and clear of all
Encumbrances, except for any Encumbrances created by this Agreement and
Encumbrances arising under the Securities Act or any applicable state securities
laws, and in accordance with this Agreement.

2.2 Purchase Price. As consideration for the sale and purchase of the Stock and
subject to the Clawback and Working Capital Adjustment, at the Closing,
Purchaser shall pay to Seller an aggregate amount of $46,500,000 in cash (the
“Purchase Price”). The Purchase Price shall be payable on the Closing Date by
wire transfer.

2.3 Working Capital.

(a) Seller shall be required to deliver the Company on the Closing Date with
Working Capital equal to $7,960,000 (the “Working Capital Floor”). The parties
acknowledge that insufficient information will be available on the Closing Date
to determine the actual Working Capital on such date, and accordingly, Seller
shall deliver to Purchaser no later than two business days prior to the Closing
Date a good faith estimate of Working Capital as of the Closing Date together
with appropriate supporting documentation. If the Company is delivered on the
Closing Date with such estimated Working Capital below the Working Capital
Floor, the Purchase Price shall be adjusted downward dollar-for-dollar in the
amount of the deficiency. Any excess cash over the Working Capital Floor will be
part of the Dividend to Seller on the Closing Date.

(b) Subsequent to the Closing Date, the actual amount of Working Capital as of
the Closing Date shall be determined and the Purchase Price shall be subject to
adjustment, if any, as specified in this Section 2.3(b).

(i) As soon as practicable following the Closing, with the assistance of the
Company’s accountants, Purchaser shall prepare a draft statement of actual
Working Capital as of the Closing Date (the “Draft Working Capital Closing
Statement”). The Draft Working Capital Closing Statement shall be prepared in
conformity with the definition of Working Capital and shall be delivered
together with such documentation as is reasonably necessary to substantiate the
calculations shown therein. Purchaser shall deliver the Draft Working Capital
Closing Statement and documentation to Seller not later than 90 calendar days
following the Closing Date.

(ii) The Draft Working Capital Closing Statement shall be final and binding upon
the Parties, and shall be deemed to be the Working Capital Closing Statement,
(as defined below) unless, within 10 calendar days after receipt of the Draft
Working Capital Closing Statement from Purchaser, Seller shall provide to
Purchaser written notice indicating its objections to the Draft Working Capital
Closing Statement. Any such objections shall be set forth in reasonable detail
in a report (the “Seller’s Report”) that shall indicate the grounds upon which
Seller disputes that the Draft Working Capital Closing Statement has been
prepared in accordance with the requirements of this Agreement. Purchaser shall
provide to Seller full access, during normal business hours and with reasonable
advance notice, to the books and records of the Company and to the Company’s
personnel and accountants in connection with Seller’s preparation of the
Seller’s Report, provided that Seller shall not interfere with the Business in
the exercise of such right.

(iii) Within 10 calendar days after the receipt by Purchaser of the Seller’s
Report, Seller and Purchaser shall endeavor in good faith to agree on any
matters in dispute.

(iv) If Purchaser and Seller are unable to agree on any matters in dispute
within such 10 calendar day period after receipt by Purchaser of the Seller’s
Report, the matters in dispute will be submitted for resolution to the office of
Deloitte & Touche located in Phoenix, Arizona or such other independent
accounting firm of national reputation as may be mutually acceptable to
Purchaser and Seller (the “Independent Accounting Firm”), which Independent
Accounting Firm shall, within 30 calendar days after such submission, determine
and issue a written report to Purchaser and Seller regarding, such disputed
items, which written report shall be final and binding upon the parties.
Purchaser and Seller shall cooperate with each other and each other’s
representatives to enable the Independent Accounting Firm to render a written
report as promptly as possible. The fees and expenses of the Independent
Accounting Firm shall be borne equally by Purchaser and Seller, with one party
reimbursing the other, if necessary, following such determination. In acting
under this Agreement, the Independent Accounting Firm shall be entitled to the
privileges and immunities of arbitrators.

(v) The Working Capital statement incorporating the resolution of matters in
dispute with respect to Working Capital (or, if a Seller’s Report is not
provided within the time prescribed in Section 2.3(b)(ii), the Draft Working
Capital Closing Statement) is referred to as the “Working Capital Closing
Statement.” The Working Capital Closing Statement shall have the legal effect of
an arbitral award and shall be final, binding and conclusive on the parties.

(vi) If the Working Capital calculated by reference to the Working Capital
Closing Statement (the “Closing Working Capital”) is less than the estimated
Working Capital, the Purchase Price shall be reduced on a dollar-for-dollar
basis by an amount equal to such shortfall (the “Working Capital Shortfall”). In
such event, Seller shall pay to Purchaser the amount of the Working Capital
Shortfall within 10 calendar days after the date of receipt by Seller of the
Working Capital Closing Statement as finally established pursuant to this
Section 2.3(b). If the Closing Working Capital is more than the estimated
Working Capital described in Section 2.3(a), the Purchaser Price shall be
increased on a dollar-for-dollar basis by an amount equal to such surplus (the
“Working Capital Surplus”). In such event, Purchaser shall pay Seller in cash
the amount of the Working Capital Surplus within 10 calendar days after the date
of receipt by Purchaser of the Working Capital Closing Statement as finally
established pursuant to this Section 2.3(b).

2.4 Clawback.

(a) If the Lenovo Contract (i) is not renewed for a period of at least two years
and (ii) the forecasted Gross Profit from the signed statement(s) of work or
amendment(s) for 2007 and 2008 under the renewed Lenovo Contract is less than
the amount set forth on Schedule 2.4(a), then Purchaser shall be entitled to a
clawback of the Purchase Price in the amount of $5,000,000 (the “Lenovo
Clawback”), subject to Section 2.4(c);

(b) If the IBM Contract (i) is not renewed for a period of at least one year,
and (ii) the forecasted Gross Profit from the signed statement(s) of work or
amendment(s) for 2007 under the renewed IBM Contract is less than the amount set
forth on Schedule 2.4(b), then Purchaser shall be entitled to a clawback of the
Purchase Price in the amount of $1,500,000 (the “IBM Clawback”), subject to
Section 2.4(c);

(c) Notwithstanding the foregoing, the sum of the Lenovo Clawback and the IBM
Clawback (collectively, the “Clawback”) shall not exceed $5,000,000.

(d) Seller shall pay Purchaser the Clawback in cash within 10 calendar days of
receiving notice from Purchaser that the Clawback is due, which notice shall
include the amount of the Clawback due and provide in reasonable detail the
facts and circumstances supporting such amount.

2.5 Bonus Payment.

(a) Purchaser shall pay Seller a one-time bonus payment (the “Bonus Payment”),
based on the percentage representing the Company’s actual Gross Profit for its
2006 fiscal year ending December 31, 2006, compared to its forecasted Gross
Profit of $17,907,676 (the “Gross Profit Achievement”), in the amount,
calculated on a straight line pro rata basis, set forth opposite such percentage
in the table below:

          Gross Profit Achievement   Bonus Payment
<85%
  $ 0  
 
       
85%
  $ 1,000,000  
 
       
90%
  $ 2,000,000  
 
       
100%
  $ 5,000,000  
 
       
110%
  $ 8,000,000  
 
       
=120%
  $ 11,000,000  

By way of illustration, if the Company’s actual Gross Profit for its 2006 fiscal
year ending December 31, 2006 were $18,803,060, the Bonus Payment would be
$6,500,000 (based on a Gross Profit Achievement of 105%).

(b) On or before March 20, 2007, Purchaser shall pay Seller the Bonus Payment
based upon the Company’s financial statements for its 2006 fiscal year ending
December 31, 2006, together with such information reasonably needed to explain
the calculation of the Bonus Payment.

2.6 Excluded Assets. Notwithstanding anything to the contrary contained in this
Agreement, the sale of the Stock shall not include the Excluded Assets and
Seller and its Affiliates shall be entitled to retain any and all of the
Excluded Assets, and the Company may pay the Dividend to Seller prior to
Closing.



    Section 3. Closing

The closing of the transactions contemplated by this Agreement (the “Closing”)
will take place at 10:00 am MST on the later of the second business day
following the satisfaction or waiver of the conditions set forth in Section 9
and Section 10 or June 30, 2006 (the “Closing Date”), at the offices of Seller
at 1305 West Auto Drive, Tempe, Arizona, or at such other place and on such date
as may be mutually agreed by Purchaser and Seller, in which case "Closing Date”
means the date so agreed.



    Section 4. Representations and Warranties of Seller

Notwithstanding anything to the contrary, but without limiting the indemnity
under Section 11.1, Seller makes no representation regarding the Excluded
Assets. As a material inducement to Purchaser to enter into this Agreement and
to consummate the transactions contemplated hereby, subject to the limitations
set forth in Section 11, Seller hereby represents and warrants to Purchaser, as
of the date of this Agreement, except as set forth in the Disclosure Schedule,
as follows:

4.1 Organization, Good Standing, Qualification and Authority. The Company is a
corporation duly incorporated and validly existing under the laws of Arizona,
and is in good standing and duly qualified to do business as a foreign
corporation in all jurisdictions in which it is doing business except where the
failure to be so qualified could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect. The Company has full power and
authority to own, lease and operate its assets as presently owned, leased and
operated, and to carry on the Business as it is now being conducted. Each of
Seller and the Company has the full right, power and authority to execute,
deliver and carry out the terms of this Agreement and all documents and
agreements necessary to give effect to the provisions of this Agreement, to
consummate the transactions contemplated on the part of Seller and the Company
hereunder, and to take all actions necessary to permit or approve the actions of
Seller and the Company taken in connection with this Agreement. Except as
otherwise required herein, no other action, consent or approval on the part of
Seller, the Company or any other Person, is necessary to authorize Seller’s or
the Company’s due and valid execution, delivery and consummation of this
Agreement and all other agreements and documents executed in connection
herewith. This Agreement and all other agreements and documents executed in
connection herewith by Seller and the Company, upon due execution and delivery
thereof, shall, subject to the terms and conditions set forth herein, constitute
the valid and binding obligations of Seller and the Company, enforceable in
accordance with their respective terms, except as enforcement may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting creditors’ rights generally, or (b) laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

4.2 Capitalization; Title to Stock. Seller owns 100% of the issued and
outstanding capital stock of the Company, including the Stock, free and clear of
all Encumbrances, except for any Encumbrances created by this Agreement and
Encumbrances arising under the Securities Act or any applicable state securities
laws. The Stock has been duly authorized, validly issued, fully paid and
nonassessable. Immediately following the Closing, Purchaser will own 100% of the
issued and outstanding capital stock of the Company. Other than the capital
stock of Marketplace Agent, Inc., an Arizona corporation (“Marketplace”), the
Company owns no capital stock, security, interest or other right, or any option
or warrant convertible into the same, of any corporation, partnership, joint
venture or other business enterprise, and the Company owns all of the issued and
outstanding capital stock of Marketplace. Except for the capital stock of the
Company owned by Seller, there are no other shares of capital stock of the
Company or any securities convertible into shares of capital stock of the
Company issued or outstanding and no Person has any option or other right to
purchase from the Company or from Seller, or to require the Company or Seller to
issue, any additional shares of the Company’s capital stock or any right or
interest therein. At Closing, there will be no declared or accrued but unpaid
dividends with respect to the Company’s capital stock or outstanding or
authorized stock appreciation, phantom stock, profit participation or other
similar rights with respect to the Company. Except as set forth in Schedule 4.2,
the Company does not have in place any incentive plans under which directors,
officers or employees may be compensated in equity.

4.3 Subsidiaries; Assets. Other than Marketplace, the Company does not currently
own or control, directly or indirectly, any interest in any other corporation,
association, or other business entity. Marketplace does not own any assets and
does not have any liabilities, including intercompany liabilities. Marketplace
does not conduct any business and has not conducted any business since 2003.
Except for Excluded Assets, all of the Company’s assets and rights of every
character and description, including without limitation accounts receivable, all
rights under Contracts, Intellectual Property Rights and other intangible
rights, will, immediately following Closing continue to be owned by and vested
in the Company, without any interruption, termination, right of termination,
right of repossession or other adverse consequence as a result of the thereof.

4.4 No Violations; Consents. The Company is not in violation, breach or default
of any provision of its Articles of Incorporation, Bylaws or similar
organizational documents, or in material violation, breach or default of any
instrument, judgment, order, writ, decree or Contract to which it is a party or
by which it is bound or, to Seller’s or the Company’s Knowledge, of any
provision of federal or state statute, rule or regulation applicable to the
Company. Except as set forth in Schedule 4.4, the execution and delivery of this
Agreement and the performance by the Company and Seller of their respective
obligations hereunder, with or without the passage of time and giving of notice,
(a) do not and will not conflict with or violate any provision of the Articles
of Incorporation, Bylaws or similar organizational documents of the Company, and
(b) do not and will not (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in
the creation of any Encumbrance upon the capital stock or assets of the Company
pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of, or (vi) require
any authorization, consent, approval, waiver, exemption, order of, or
registration, qualification, designation, declaration or filing with, or other
action by or notice to any Governmental Authority or other third party,
including a party to any agreement with the Company (so as not to trigger any
conflict within the meaning of Section 4.24), pursuant to, any law, statute,
rule or regulation or any Contract, Licenses and Permits, instrument, order,
judgment or decree to which the Company is subject or by which any of its
respective assets are bound, except where the failure to obtain any such
authorization, consent, approval, exemption or other action, or deliver any such
notice, would not result in a Material Adverse Effect.

4.5 Agreements and Actions.

(a) Except as set forth in Schedule 4.5(a), other than (i) standard employee
benefits generally made available to all employees, and (ii) standard director
and officer indemnification agreements approved by the Company’s Board of
Directors there are no agreements, understandings or proposed transactions
between the Company and any of its officers, directors, employees or Affiliates,
or any Affiliate thereof.

(b) Except for agreements explicitly contemplated by this Agreement or set forth
in Schedule 4.5(b), there are no Contracts or proposed transactions, judgments,
writs or decrees to which the Company is a party or by which it is bound that
involve (i) obligations (contingent or otherwise) of, or payments to, the
Company in excess of $100,000 on an annual basis, (ii) the license of any
material Intellectual Property Right to or from the Company (other than licenses
or software subject to “shrink wrap” or “click through” licenses), or (iii) the
grant of rights to license, market or sell its products or services to any other
Person or affect the right of the Company to develop, distribute, market or sell
its respective products or services.

(c) Except as set forth in Schedule 4.5(c), the Company has not made any loans
or advances to any Person, other than ordinary advances for travel expenses.

(d) Schedule 4.5(d) contains a list of each of the Company’s material Contracts.
Each material Contract entered into by the Company is valid, binding and
enforceable and in full force and effect, except where failure to be valid,
binding and enforceable and in full force and effect would not reasonably be
expected to have a Material Adverse Effect and there are no defaults by the
Company or, to Seller’s or the Company’s Knowledge, any other party thereto,
thereunder, except those defaults that would not reasonably be expected to have
a Material Adverse Effect and except as enforcement may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general principles of equity. Except as set forth in
Schedule 4.5(d), the Company is not a party to or bound by any non-compete
agreement or any other agreement or obligation which purports to limit in any
material respect the manner in which, or the localities in which, the Company is
entitled to conduct all or any material portion of the Company’s Business.
Except as set forth in Schedule 4.5(d), the transfer and sale of the Stock will
not alter, terminate, or cause a default under, any such material Contract. True
and complete copies of all material Contracts of the Company have been delivered
or made available to Purchaser on the Premises. Following the Closing Date, the
Company will be permitted to exercise all of its rights under the material
Contracts without the payment of any additional amounts or consideration other
than amounts or consideration which the Company would otherwise be required to
pay had the transactions contemplated by this Agreement not occurred.

(e) The Company has timely paid its accounts payable in the ordinary course of
business.

4.6 Compliance with Laws. Neither the Company nor Seller has made any
(a) kickback, bribe, or payment to any Person in violation of any federal,
state, local or foreign laws, rules or regulations, directly or indirectly, for
referring, recommending or arranging business or customers with, to or for the
Company or Seller or (b) other illegal payment. Each of the Company and Seller
is in compliance (without obtaining waivers, variances or extensions) with, all
federal, state, local and foreign laws, rules and regulations which relate to
the operations of the Business, except where the failure to be in compliance
would not result in a Material Adverse Effect.

4.7 Financial Statements. The Financial Statements (a) have been prepared in
accordance with GAAP, (b) are true and correct in all material respects and have
been prepared on a basis consistent throughout the periods indicated and
consistent with each other, and (c) present fairly in all material respects the
financial condition, operating results and cash flows of the Company as of the
dates and during the periods indicated therein (subject to normal year end audit
adjustments and the absence of footnotes). Except as set forth in the Financial
Statements, and fully reserved against therein, the Company has no material
liabilities of any nature (absolute, accrued, contingent or otherwise) other
than (i) liabilities incurred after the date of the Financial Statements in the
ordinary course of business that are not material, individually or in the
aggregate, and (ii) obligations under Contracts and commitments incurred in the
ordinary course of business which would not be required under GAAP to be
reflected in the Financial Statements prepared in accordance with GAAP. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP, and maintains a system of
internal controls that is reasonable and appropriate in relation to its
business.

4.8 No Material Adverse Change. Other than to the extent contemplated by or
relating to this Agreement, between December 31, 2005 and the date of this
Agreement:

(a) the Company has not entered into any material transaction outside the
ordinary course of business, except for transactions contemplated by or relating
to Contracts or other matters referred to in the Disclosure Schedule;

(b) there has not occurred any Material Adverse Effect, except to the extent
that any such change is seasonal in nature or has arisen from or relates to any
transaction contemplated by or relating to any Contract or other matters
referred to in the Disclosure Schedule;

(c) there has not occurred any damage, destruction or loss, whether or not
covered by insurance, having a Material Adverse Effect;

(d) there has not occurred any termination, waiver, cancellation or compromise
by the Company of any material rights or material claims, under Contract or
otherwise, or of a material Debt owed to it, other than in the ordinary course
of business;

(e) there has not occurred any satisfaction or discharge of any Encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and that does not have a Material Adverse Effect;

(f) other than the Excluded Assets, there has been no sale, assignment, lease,
transfer or other disposition by the Company of, or mortgages, pledges of, the
imposition of any Encumbrance, on any portion of, or a transfer of a security
interest in, the material assets of the Company, including but not limited to
accounts receivable, other than in the ordinary course of business;

(g) there has been no increase in the compensation payable by the Company to any
of the Company’s employees, directors, stockholders, independent contractors or
agents, or any increase in, or institution of, any bonus, insurance, pension,
profit-sharing or other employee benefit plan or arrangements made to, for or
with the employees, directors, stockholders or independent contractors of the
Company other than in the ordinary course of business;

(h) except as set forth in Schedule 4.8(h), there has not occurred any
resignation or termination of employment of any officer or key employee of the
Company and to Seller’s and the Company’s Knowledge, there is no impending
resignation or termination of employment of any such officer or key employee;

(i) there have not been any loans or Guarantees made by the Company to or for
the benefit of their respective employees, officers, directors or stockholders
or any members of their immediate families, other than travel advances and other
advances made in the ordinary course of business;

(j) there has been no adjustment or write-off of accounts receivable or
reduction in reserves for accounts receivable outside of the ordinary course of
business or any change in the collection, payment or credit experience or
practices of the Company having a Material Adverse Effect;

(k) other than the Dividend, there has been no declaration, setting aside or
payment in respect to the Company’s capital stock by the Company of any
dividend, distribution or extraordinary or unusual disbursement or expenditure
other than expenses incurred in connection with this Agreement and the
transactions contemplated herein, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;

(l) other than as disclosed under Section 4.17, there has not been any
commencement, settlement, written notice or to Seller’s and the Company’s
Knowledge threat of any lawsuit or proceeding or other investigation against the
Company or its affairs;

(m) there has not been any amendment or changes to the Company’s Articles of
Incorporation or Bylaws;

(n) except as set forth in Schedule 4.8(n), there has not been any capital
expenditure or capital expenditure commitment by the Company exceeding $100,000
individually;

(o) there has been no merger, consolidation or similar transaction;

(p) to Seller’s and the Company’s Knowledge, there has been no federal, state or
local statute, rule, regulation, order or case adopted, promulgated or decided
having a Material Adverse Effect;

(q) there has not been any change in any election in respect of taxes, adoption
or change in any accounting method (including any accounting method in respect
of taxes), agreement or settlement of any claim or assessment in respect of
taxes or extension or waiver of the limitation period applicable to any claim or
assessment in respect of taxes;

(r) there has not occurred any termination of, or change to, having a Material
Adverse Effect, a material Contract (including but not limited to the Lenovo
Contract, the IBM Contract and the Toshiba Contract) by which the Company or any
of its assets are bound or subject, and Seller or the Company has no Knowledge
of any threatened or contemplated termination or change; or

(s) there has been no arrangement or commitment (written or oral) with respect
to any of the foregoing.

4.9 Employee Plans.

(a) Neither the Company nor any ERISA Affiliate contributes to or has any
contingent obligations to any Multiemployer Plan. Neither the Company nor any
ERISA Affiliate has incurred any liability (including secondary liability) to
any Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under Section 4201 of ERISA or as a result of a sale of
assets described in Section 4204 of ERISA.

(b) Neither the Company nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, or contributed to, any Pension Plan
which is subject to Title IV of ERISA or Section 412 of the Code. Neither the
Company nor any ERISA Affiliate has any liability with respect to any
post-retirement benefit under any Employee Plan which is a welfare plan (as
defined in Section 3(l) of ERISA), other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA.

(c) Each Employee Plan complies, in both form and operation, in all material
respects, with its terms, ERISA and the Code, and no condition exists or event
has occurred with respect to any such plan which would result in the incurrence
by the Company or any ERISA Affiliate of any material liability, fine or
penalty. To Seller’s or the Company’s Knowledge, no Employee Plan is being
audited or investigated by any government agency or is subject to any pending or
threatened claim or suit that would have a Material Adverse Effect. Except as
set forth in Schedule 4.9(c), neither the Company nor any ERISA Affiliate nor
any fiduciary of any Employee Plan has engaged in a prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

4.10 Licenses and Permits. The Company has all local, state, federal and foreign
licenses, permits, registrations (but excluding Registered Intellectual Property
Rights, which are the subject of Section 4.12), certificates, consents,
accreditations and approvals (collectively, the "Licenses and Permits”)
necessary for the Company to operate and conduct the Business except where the
failure to do so could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. There is no material default on
the part of the Company, Seller or to Seller’s or the Company’s Knowledge, any
other party under any of the Licenses and Permits. To Seller’s or the Company’s
Knowledge, there exists no grounds for revocation, suspension or limitation of
any of the Licenses or Permits. No notices have been received by the Company or
Seller with respect to any threatened, pending, or possible revocation,
termination, suspension or limitation of the Licenses and Permits. The
transactions contemplated hereby will not have a Material Adverse Effect on the
Company’s right to utilize the Licenses and Permits as a result of the Closing.
True and complete copies of all material Licenses and Permits have been
delivered or made available to Purchaser on the Premises.

4.11 Company Assets, Equipment and Client Information. The Company has good and
marketable title to its assets, free and clear of all Encumbrances other than
Permitted Liens. The Company’s assets are sufficient to conduct the Business as
presently conducted. Except as set forth on Schedule 4.11, and other than the
Excluded Assets, no assets utilized by the Company are owned by or in the
possession of Seller. The accounts receivable of the Company represent bona fide
obligations arising in the ordinary course of business, and, to the best of
Seller’s or the Company’s Knowledge, are fully collectible in the ordinary
course, net of applicable reserves, which reserves have been appropriately
accounted for on the Financial Statements based upon the good faith estimates
and information available to the Company’s management. Other than the Excluded
Assets, the assets reflected on the Financial Statements constitute all of the
material assets and other rights used in the conduct of the Business.
Schedule 4.11 lists all material items of equipment (the “Equipment") owned or
leased by the Company. Except as set forth on Schedule 4.11, such Equipment is
(a) adequate for the conduct of the Company’s Business as currently conducted,
and (b) in good operating condition, subject to normal wear and tear. At
Closing, the Company will convey to Purchaser all information regularly used by
the Company in connection with the Company’s Business with regard to, and any
and all rights it has to, all lists of its clients, client contact information,
client correspondence and client licensing and purchasing histories relating to
its current and former clients (the “Client Information”).

4.12 Intellectual Property. The Company (a) owns or possesses all right, title
and interest in and to, or has a right to use, all of the Intellectual Property
Rights of the Business, free and clear of all Encumbrances (other than Permitted
Liens), except where the failure to so own or posses such Intellectual Property
Rights would not reasonably be expected to have a Material Adverse Effect,
(b) has not received any written notice of any claim by any third party
contesting the validity, enforceability, use or ownership of any material
Intellectual Property Rights used in connection with the Business, nor to
Seller’s or the Company’s Knowledge, is any such claim threatened, (c) except as
set forth on Schedule 4.12, to Seller’s or the Company’s Knowledge, has not
infringed, misappropriated or otherwise conflicted in any material respect with
any Intellectual Property Rights of any third party, (d) may exercise, transfer
or license its material Intellectual Property Rights without restriction or
payment to a third party, (e) is not obligated to transfer or license any
material Intellectual Property Rights currently held or later obtained to a
third party, (f) takes reasonable steps to maintain the secrecy of Confidential
Information from which the Company derives independent economic value, actual or
potential, from the Confidential Information not being generally known, and
(g) has made the necessary filings and recordations and has paid all required
fees to record and maintain its ownership of all material Registered
Intellectual Property Rights used in the Business. All Intellectual Property
Rights will be owned by or available for use by the Company immediately
following the Closing on the same terms and conditions as currently owned or
used. Schedule 4.12 sets forth a complete and correct list in all material
respects of (i) all Registered Intellectual Property Rights owned by, filed in
the name of, applied for by, or subject to a valid obligation of assignment to
the Company (the “Company’s Registered Intellectual Property Rights”); (ii) all
exclusive licenses and exclusive rights to the Company’s Intellectual Property
Rights granted by the Company; (iii) all material, non-exclusive licenses and
rights to the Company’s Intellectual Property Rights granted by the Company;
(iv) all exclusive licenses and exclusive rights to Intellectual Property Rights
granted to the Company; and (v) all material, nonexclusive licenses and rights
to Intellectual Property Rights granted to the Company. To Seller’s and the
Company’s Knowledge, there is no material breach of the agreements relating to
the grant of these licenses and rights. A complete list of all of the material
Intellectual Property Rights, other than Trade Secret Rights, owned, possessed
or used by the Company in the Business has been set forth in Schedule 4.12.

4.13 Real Property. Schedule 4.13 sets forth a complete and correct list of all
real properties or premises that the Company leases or utilizes in whole or in
part in connection with the Business. Complete and correct copies of all
mortgages, deeds of trust, leases, guarantees of lease and other documents
concerning such real property have been provided to Purchaser. The Company does
not own any real property in fee. Each lease of premises utilized by the Company
in connection with the Business is valid and binding in all material respects,
as between the Company and the other party or parties thereto except as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by general principles of equity,
and the Company is a tenant or possessor in good standing thereunder, free of
any material default or breach on the part of the Company and, to Seller’s or
the Company’s Knowledge, free of any material default or breach on the part of
the lessors thereunder, and quietly enjoys the premises provided for therein.

4.14 Labor Agreements and Employees. The Company is not bound by or subject to
(and none of its assets is bound by or subject to) any written or oral, express
or implied, contract, commitment or arrangement with any labor union, and no
labor union has requested or, to Seller’s or the Company’s Knowledge, has sought
to represent any of the employees, representatives or agents of the Company.
There is no strike or other labor dispute involving the Company pending, or to
Seller’s or the Company’s Knowledge threatened, which could have a Material
Adverse Effect, nor to Seller’s and the Company’s Knowledge is there any labor
organization activity involving its employees. Schedule 4.14 sets forth, as of
the date of this Agreement, (a) a complete list of all of the Company’s
employees identified by employee numbers, indicating rates of pay, employment
dates and job titles for each employee, (b) true and correct copies of any and
all fringe benefits and personnel policies, (c) categorization of each such
employee as a full time, part time or part time plus employee of the Company,
and (d) whether any such employee has an employment agreement. For purposes of
this Section 4.14, “part time employee” means an employee who is employed for an
average of fewer than 30 hours per week and “part time plus employee” means an
employee who is employed for an average of between 30 and 39 hours per week.
Except as set forth in Schedule 4.14, the Company has no employment agreements
with its employees. To Seller’s and the Company’s Knowledge, no officer or key
employee, or any group of key employees, intends to terminate his, her or their
employment with the Company. Schedule 4.14 sets forth (i) all former employees
of the Company utilizing or eligible to utilize COBRA health insurance and
(ii) a complete list of all of the Company’s Employee Plans. To Seller’s and the
Company’s Knowledge, all such plans have been administered in material
compliance with applicable laws. The Company has complied in all material
respects with all applicable state and federal equal employment opportunity laws
and with other laws related to employment.

4.15 Tax Matters.

(a) Seller and the Company have prepared and timely filed all required federal,
state and local returns, estimates, information statements and reports relating
to any and all Taxes concerning or attributable to the Company or its operations
(“Returns") and such Returns are true and correct and completed in accordance
with applicable law. In filing the Returns, Seller and the Company have not
taken any filing positions that they do not deem as probable of being sustained
in the event of an audit.

(b) Seller and the Company have timely paid all the Company’s Taxes and timely
paid or withheld with respect to the Company’s employees and other third parties
(and timely paid over any withheld amounts to the appropriate taxing authority)
all federal and state income taxes, Federal Insurance Contribution Act, Federal
Unemployment Tax Act and other Taxes required to be withheld.

(c) Seller and the Company have not been delinquent in the payment of any Tax of
the Company, nor is there any Tax deficiency outstanding, assessed or proposed
against the Company, nor has Seller or the Company executed any outstanding
waiver of any statute of limitations on or extension of the period for the
assessment or collection of any Tax applicable to the Company.

(d) Except as set forth in Schedule 4.15(d), there is no pending tax examination
or audit of, nor any action, suit, investigation or claim asserted or, to
Seller’s or the Company’s Knowledge, threatened against the Company or Seller by
any Governmental Authority with respect to any Returns. No adjustment relating
to any Return has been proposed in writing by any taxing authority to Seller or
the Company or any representative thereof. No claim has ever been successfully
made by a Governmental Authority in a jurisdiction where Seller or the Company
does not file Returns that the Company is or may be subject to taxation by that
jurisdiction.

(e) The Company had no liabilities for unpaid Taxes arising in periods for which
Returns are not yet required to be filed as of the date of the most recent
unaudited balance sheet that have not been accrued or reserved on such balance
sheet, whether asserted or unasserted, contingent or otherwise, and the Company
has not incurred any liability for Taxes since the date of such balance sheet
other than in the ordinary course of business.

(f) The Company has delivered or made available to Purchaser on the Premises
copies of all Returns filed for the fiscal years ended 2000 to the most recent
period for which Returns were required to be filed.

(g) There are no Encumbrances on the Company’s assets relating to or
attributable to Taxes other than Encumbrances for Taxes not yet due and payable.

(h) The Company is not, and has not been at any time, a “United States Real
Property Holding Corporation” within the meaning of Section 897(c)(2) of the
Code.

(i) During the two-year period ending on the date hereof, the Company has not
constituted either a “distributing corporation” or a “controlled corporation” in
a distribution of stock intended to qualify for tax-free treatment under
Section 355 of the Code.

(j) The Company has not engaged in a reportable transaction within the meaning
of Treas. Reg. § 1.6011-4(b).

(k) The Company will not be required to include any income or gain or exclude
any deduction or loss from taxable income as a result of (i) any change in
method of accounting under Section 481(c) of the Code prior to the Closing Date,
(ii) closing agreement under Section 7121 of the Code entered into prior to the
Closing Date, (or in the case of each of (i) and (ii), under any similar
provision of applicable law), or (iii) installment sale or open transaction
disposition prior to the Closing Date.

(l) Other than as set forth in Schedule 4.15(l), there is no Contract,
agreement, plan or arrangement to which the Company is a party, including,
without limitation, the provisions of this Agreement, covering any employee or
former employee of the Company or other Person, which, individually or
collectively, could give rise to the payment of any amount that would not be
deductible pursuant to Sections 280G, 404 or 162(m) of the Code or any similar
provision of applicable law.

4.16 Insurance. Seller, for the benefit of the Company, has maintained in full
force and effect and has continuously maintained insurance coverage for the
operations, personnel, and assets of the Company and for the Business (to the
extent possible and prudent), sufficient in amount (subject to reasonable
deductibles) to allow the Company to maintain normal business operations in the
event of a loss. The Company has in full force and effect errors and omissions
liability insurance in amounts acceptable to Seller and customary for companies
similar in size and complexity in the industry. Neither the Company nor Seller
is in default or breach of any material provision contained in any such
insurance policies, and neither the Company nor Seller has failed to give any
notice or to present any known claim thereunder in due and timely fashion.
Neither the Company nor Seller has received any notice of the intent of any
insurance company to not renew or to cancel any material, in force insurance
policies for the Company or materially increase the premiums thereunder. The
Company and Seller have notified insurers of any known claims in a reasonably
timely manner. Except as set forth in Schedule 4.16, no letters of credit have
been posted or cash restricted for the benefit of any such insurance policies.

4.17 Litigation, Actions and Proceedings. Except as set forth in Schedule 4.17,
there are no outstanding orders, judgments, injunctions, awards or decrees of
any Governmental Authority against Seller or the Company, any of the Company’s
assets or Business, or, to Seller’s or the Company’s Knowledge, any of the
Company’s current or former directors or officers or any other Person whom
Seller or the Company has agreed to indemnify (with respect to such
indemnification obligation), as such, that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Furthermore, except
as set forth in Schedule 4.17, there is no action, suit, proceeding or
investigation pending or, to Seller’s or the Company’s Knowledge, currently
threatened against the Company that questions the validity of this Agreement or
the right of the Company to enter into it, or to consummate the transactions
contemplated hereby or thereby, or that might have, either individually or in
the aggregate, a Material Adverse Effect. Other than the Quarles & Brady Claim,
there is no action, suit, proceeding or investigation by the Company currently
pending or which the Company intends to initiate. The foregoing includes,
without limitation, actions, suits, proceedings or investigations pending or
threatened in writing involving the prior employment of any employees of the
Company, their use in connection with the Company’s business, or any information
or techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers.

4.18 Confidentiality Agreements. The Company has entered into agreements with
some of its employees, consultants and officers regarding confidentiality and
proprietary information substantially in the form or forms delivered or made
available to Purchaser on the Premises. Except as set forth on Schedule 4.18, to
Seller’s or the Company’s Knowledge, none of the Company’s former and current
employees, consultants or officers is in violation thereof.

4.19 Corporate Documents. The Company’s Articles of Incorporation and Bylaws are
in the forms provided to Purchaser. Seller has heretofore made available to
Purchaser for Purchaser’s inspection all of the Company’s minute books, stock
ledgers and stock books in the Company’s possession.

4.20 Powers of Attorney. Other than as set forth in Schedule 4.20, there are no
powers of attorney or similar arrangement by which Seller is authorized to act
for or on behalf of the Company.

4.21 Restrictions on Business Activities. There is no material agreement
(non-compete or otherwise), commitment, judgment, injunction, order or decree to
which the Company is a party or otherwise binding upon the Company, which has or
may reasonably be expected to have the effect of prohibiting or impairing any
Business practice of the Company, any acquisition of property (tangible or
intangible) by the Company, the conduct of the Business by the Company or
otherwise limiting the freedom of the Company or its Affiliates to engage in any
line of business or to compete with any Person (other than licenses of and other
agreements relating to Intellectual Property Rights). Except as set forth on
Schedule 4.21, without limiting the generality of the foregoing, the Company has
not entered into any agreement under which the Company is restricted from
selling, licensing or otherwise distributing any of its technology or products
to, or providing services to, customers or potential customers or any class of
customers, in any geographic area, during any period of time or in any segment
of the market.

4.22 Environmental Matters. Except as would not have a Material Adverse Effect,
to Seller’s and the Company’s Knowledge, the Company is in material compliance
with all applicable Environmental Laws and Environmental Permits; no written
notice, notification, demand, request for information, citation, summons or
order has been received, no complaint has been filed, no penalty has been
assessed, and no investigation, action, claim, suit, proceeding or review (or
any basis therefor) is pending or is threatened by any Governmental Authority or
other Person regarding the Company’s operations under any Environmental Law; and
there are no liabilities or obligations of the Company under any Environmental
Law or with respect to any Hazardous Substance that could reasonably be expected
to result in or be the basis for any liability or obligation under any
Environmental Law.

4.23 Brokers’ and Finders’ Fees. Except for Martin Wolf Securities LLC, neither
the Company nor Seller has retained any broker or finder in connection with any
of the transactions contemplated by this Agreement, and neither the Company nor
Seller has incurred or agreed to pay, or taken any other action that would
entitle any Person to receive, any brokerage fee, finder’s fee or other similar
fee or commission with respect to any of the transactions contemplated by this
Agreement. Seller’s obligation to indemnify Purchaser under Section 11 shall
extend to any Losses arising from or related to brokers’ or finders’ fees
described in this Section 4.23.

4.24 No Conflict of Interest. The Company is not indebted, directly or
indirectly, to any of its officers or directors or to their respective spouses
or children, in any amount whatsoever other than in connection with expenses or
advances of expenses incurred in the ordinary course of business or relocation
expenses of employees. Except as set forth on Schedule 4.24, none of the
Company’s officers or directors, or any members of their immediate families,
are, directly or indirectly, indebted to the Company or, to Seller’s or the
Company’s Knowledge, have any direct or indirect ownership interest in any
Person which is an Affiliate of the Company or with which the Company has a
business relationship, or any Person which competes with the Company except that
officers, directors and/or stockholders of the Company may own stock in (but not
exceeding two percent of the outstanding capital stock of) any publicly traded
company that may compete with the Company. To Seller’s or the Company’s
Knowledge, none of the Company’s officers or directors or any members of their
immediate families are, directly or indirectly, interested in any material
Contract with the Company. The Company is not a guarantor or indemnitor of any
Debt of any other Person.



    Section 5. Representations and Warranties of Purchaser

As a material inducement to Seller and the Company to enter into this Agreement
and to consummate the transactions contemplated herein, Purchaser represents and
warrants to Seller and the Company as follows:

5.1 Organization, Qualification and Authority. Purchaser is a corporation or
other legal entity duly incorporated and validly existing under the laws of its
jurisdiction of organization. Purchaser has the full right, power and authority
to execute, deliver and carry out the terms of this Agreement and all documents
and agreements necessary to give effect to the provisions of this Agreement and
to consummate the transactions contemplated on the part of Purchaser hereunder.
No other action, consent or approval on the part of Purchaser or any other
Person, is necessary to authorize Purchaser’s due and valid execution, delivery
and consummation of this Agreement and all other agreements and documents
executed in connection hereto. This Agreement and all other agreements and
documents executed in connection herewith by Purchaser, upon due execution and
delivery thereof, shall constitute the valid and binding obligations of
Purchaser, enforceable in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by general principles of equity.

5.2 Availability of Funds. Purchaser’s financial resources are sufficient to
enable it to purchase the Stock.

5.3 No Violations. The execution and delivery of this Agreement and the
performance by Purchaser of its respective obligations hereunder, with or
without the passage of time and giving of notice, (a) do not and will not
conflict with or violate any provision of the Articles of Incorporation, Bylaws
or similar organizational documents of Purchaser, and (b) do not and will not
(i) conflict with or result in a breach of the terms, conditions or provisions
of, (ii) constitute a default under, (iii) result in the creation of any
Encumbrance upon the capital stock or assets of Purchaser pursuant to, (iv) give
any third party the right to modify, terminate or accelerate any obligation
under, (v) result in a violation of, or (vi) require any authorization, consent,
approval, waiver, exemption, order of, or registration, qualification,
designation, declaration or filing with, or other action by or notice to any
Governmental Authority or other third party, including a party to any agreement
with Purchaser, pursuant to, any law, statute, rule or regulation or any
Contract, instrument, order, judgment or decree to which Purchaser is subject or
by which any of its respective assets are bound, except where the failure to
obtain any such authorization, consent, approval, exemption or other action, or
deliver any such notice, would not result in a material adverse effect on
Purchaser.

5.4 Litigation, Actions and Proceedings. There is no action, suit, proceeding or
investigation pending or, to Purchaser’s knowledge, currently threatened against
Purchaser that questions the validity of this Agreement or the right of
Purchaser to enter into it, or to consummate the transactions contemplated
hereby or thereby.

5.5 Brokers. Purchaser has not retained any broker or finder in connection with
any of the transactions contemplated by this Agreement, and Purchaser has not
incurred or agreed to pay, or taken any other action that would entitle any
Person to receive, any brokerage fee, finder’s fee or other similar fee or
commission with respect to any of the transactions contemplated by this
Agreement.

5.6 Acquisition of Shares for Investment. Purchaser is acquiring the Stock for
investment and not with a view toward, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the Stock. Purchaser is able to bear the economic risk of holding the Stock for
an indefinite period, and has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the investment in
Stock.



    Section 6. Pre-Closing Covenants of Seller

Seller agrees that, between the date of this Agreement and the Closing Date:

6.1 Conduct of Business. Except as contemplated by this Agreement or with
Purchaser’s prior written consent (which shall not be unreasonably withheld),
the Company shall, and Seller shall use its commercially reasonable efforts to
cause the Company to:

(a) conduct the Business only in the ordinary course in substantially the same
manner as heretofore conducted;

(b) preserve and maintain all Intellectual Property Rights used in the Business
substantially in accordance with current business practices;

(c) preserve and maintain all Licenses and Permits used in the Business
substantially in accordance with current business practices;

(d) comply in all material respects with all statutes, laws, ordinances, rules,
regulations, Licenses and Permits applicable to the Business;

(e) perform in all material respects all obligations under Contracts and
instruments relating to or affecting the Business;

(f) maintain the books of account and records of the Business in the usual,
regular and ordinary manner;

(g) keep in full force and effect insurance comparable in amount and scope of
coverage to insurance now carried with respect to the Business;

(h) not (i) enter into any employment agreement or commitment to employees of
the Business or effect any increase in the compensation or benefits payable or
to become payable (whether oral or written) to any officer, director or employee
of the Business other than increases in non-officer employee compensation
effected in the ordinary course of business or (ii) modify or amend, or waive
any benefit of, any non-compete agreement to which the Company or Seller is a
party;

(i) not (i) amend its Articles of Incorporation, Bylaws or other organizational
documents, (ii) split, combine or reclassify any shares of its outstanding
capital stock, (iii) declare, set aside or pay any dividend or other
distribution payable in cash, stock or property, other than as contemplated by
this Agreement (other than the payment of the Dividend to Seller prior to
Closing), or (iv) directly or indirectly redeem or otherwise acquire any shares
of its capital stock;

(j) not issue any securities in the Company, any securities convertible into
securities of the Company, or any rights or interests therein;

(k) not merge, combine or consolidate with any Person;

(l) not engage in any transaction with any Affiliate of the Company or any
Affiliate of Seller, other than transactions between the Company and Seller
related to this Agreement or the transactions contemplated herein (other than
the payment of the Dividend to Seller prior to Closing);

(m) not (i) acquire or purchase an equity interest in or any assets of any
Person or otherwise acquire any assets outside the ordinary course of business
and consistent with past practice or otherwise enter into any material Contract,
commitment or transaction or (ii) sell, lease, license, waive, release,
transfer, encumber (other than Permitted Liens) or otherwise dispose of any of
its material assets, Equipment or other tangible personal property of the
Business;

(n) not (i) incur, assume or prepay any Debt or any other material liabilities
other than (A) accounts payable and payments under credit facilities existing on
the date hereof in the ordinary course of business and consistent with past
practice, or (B) accounts payable and payments incurred in connection with the
negotiation and documentation of this Agreement and the consummation of
transactions contemplated herein, including, without limitation, attorneys’
fees, (ii) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any Person
or (iii) make any loans, advances or capital contributions to, or investments
in, any Person;

(o) not authorize or make any single expenditure or series of related
expenditures in excess $150,000;

(p) not enter into any Contract that cannot be terminated with 30 days’ or less
notice and without penalty; and

(q) not authorize or enter into any commitment with respect to any of the
matters described above.

6.2 Access. Subject to the provisions of Section 6, Seller shall, after
receiving reasonable advance notice from Purchaser, give Purchaser reasonable
access (during normal business hours) to the Company’s physical assets,
facilities, books, records, Contracts, computer systems and databases, and
Licenses and Permits and any other information and matters reasonably requested
by Purchaser for the purpose of enabling Purchaser to further investigate and
inspect, at Purchaser’s sole expense, the Business, assets, operations,
financial condition and legal affairs of the Company. Seller will make the
Company’s officers, auditors, counsel, or other representatives reasonably
available for consultation and verification of any information so obtained. Such
information will be treated as confidential by Purchaser and not disclosed to
any third parties without the prior written consent of the Company, except for
disclosure by Purchaser to its legal, accounting and other professional
advisors, employees and agents in connection with the evaluation and
consummation of the transactions contemplated by this Agreement.

6.3 Exclusivity. Until the termination of this Agreement, Seller and the Company
agree not to enter into any agreement, agreement in principle or other
commitment (whether or not legally binding) relating to a Competing Transaction
or solicit, initiate or encourage the submission of any proposal or offer from
any person or entity (including the Company’s officers, shareholders, employees
and agents) relating to any Competing Transaction, nor participate in any
discussions or negotiations regarding, or furnish to any other Person any
information with respect to, or otherwise cooperate in any way with, or assist
or participate in, facilitate or encourage, any effort or attempt by any other
Person to effect a Competing Transaction. Seller and the Company shall
immediately cease any and all contacts, discussions and negotiations with third
parties regarding any Competing Transaction, and Seller and the Company shall
grant no access to any third party to any of the Company’s premises, to any
confidential information, or to any other information relating to the Company
for the purpose of enabling such third party to make a determination as to
whether to enter into a Competing Transaction with Seller or the Company. Seller
shall, and shall cause the Company to, notify Purchaser if any proposal
regarding a Competing Transaction (or any inquiry or contact with any Person
with respect thereto) is made and shall advise Purchaser of the contents thereof
(and, if in written form, provide Purchaser with copies thereof).



    Section 7. Pre-Closing Covenants of Purchaser

Purchaser agrees that, between the date of this Agreement and the Closing Date:

7.1 Cooperation. Purchaser shall cooperate fully with Seller, and shall provide
Seller with such assistance as Seller may reasonably request, for the purpose of
facilitating the performance by Seller of its obligations under this Agreement.
Purchaser shall cooperate with Seller to assist Seller in obtaining (i) the
consents required pursuant to Section 9.3 and (ii) any and all releases or
terminations of any obligations of Seller to any third party other than those
specifically excepted under the terms of this Agreement or that will be
satisfied prior to the Closing and (iii) any and all terminations of any
guarantees of Seller of any obligations or liabilities of any third party that
will remain unsatisfied or outstanding following the Closing, including, without
limitation, obligations or liabilities of the Company.



    Section 8. Post-Closing Covenants

8.1 Employee Matters. Effective as of the Closing Date, each individual who,
immediately prior to the Closing, is a Company employee (including individuals
who are on military leave, disability, workers’ compensation or any approved
leave of absence, whether or not paid) shall automatically, and without further
action by Purchaser, Seller, the Company, such individual or any other Person,
continue to be an employee of the Company.

8.2 Joint Employee Plans with Seller. Seller and the Company shall take such
action as is necessary such that the Company shall cease being a “participating
employer” and shall cease any co-sponsorship and participation in each Employee
Plan that is jointly adopted, sponsored or maintained by Seller and the Company
and in which any current, terminated or retired employee of the Company
participates. All liabilities associated with all Employee Plans that are
jointly adopted, sponsored or maintained by Seller and the Company shall remain
with Seller and Seller shall indemnify and hold harmless Purchaser, and its
respective officers, directors, employees, Affiliates and agents, at all times
from and after the Closing Date from, against and in respect of any and all
Losses arising therefrom.

8.3 Non-Solicitation and Covenant Not to Compete.

(a) For a period of 18 months from and after the Closing Date (the
“Non-Solicitation Period”), Seller agrees that it and its Affiliates shall not,
directly or indirectly, either for itself or for any other Person, solicit for
employment any of the Company’s employees employed as of the Closing Date
without the prior written consent of the Company; provided, however, that
nothing shall prohibit Seller or its Affiliates from hiring any Person who
contacts them without any solicitation from Seller or its Affiliates or as a
result of a general solicitation by Seller or its Affiliates to the public..

(b) For a period of three years from and after the Closing Date (the
“Non-Compete Period”), Seller agrees that it and its Affiliates shall not,
directly or indirectly, either for itself or for any other Person, operate
anywhere in the world a business substantially similar to the Company’s Business
as conducted on the Closing Date (a “Competitive Business”). For the avoidance
of doubt, Purchaser acknowledges that Seller’s business as currently operated
(but not including the Company) is not a Competitive Business.

(c) Notwithstanding the provisions of Section 8.3(b), Seller and its Affiliates
may (i) acquire a Person fifteen percent or less of the consolidated annual
revenues (measured by the most current financial statements published by the
acquired Person in the ordinary course of business) of which are derived from a
Competitive Business, (ii) beneficially own ten percent or less of the equity of
any Person that competes, directly or indirectly, with the Company, or
(iii) beneficially own Debt or other non-voting securities of any Competitive
Business.

(d) Nothing in this Section 8.3 shall restrict or prohibit the actions or
conduct of or otherwise apply to, any third party that consummates a merger,
consolidation, business combination, acquisition or assets or purchase of
capital stock with respect to Seller.

8.4 Cooperation; Books and Records.

(a) Purchaser and the Company shall provide Seller and its Affiliates and their
respective representatives and agents reasonable assistance in connection with
any financial reporting or accounting matters, the Excluded Assets and the
Quarles & Brady Claim, upon reasonable notice, including access to documents for
production or use in connection with or in anticipation of any action or
proceeding, access to employees and officers, as necessary, for testimony at
depositions or trial and assistance in connection with, or in anticipation of,
any Tax audit.

(b) Purchaser shall retain all of the books and records of the Company for a
period of five years after the Closing Date or such longer time as may be
required by law.

8.5 Quarles & Brady Claim. Following the Closing, Seller shall, at its own
expense, continue to litigate the Quarles & Brady Claim and, subject to
Section 8.4, Purchaser and the Company shall provide Seller, its representatives
and agents reasonable assistance in connection with the Quarles & Brady Claim
and Purchaser and the Company shall not agree to any waiver or settlement
without the prior written consent of Seller; provided, however, that, subject to
Section 11, Seller shall indemnify and hold harmless Purchaser from and against,
and shall reimburse Purchaser for, any and all liability or out-of-pocket
expenses incurred by Purchaser in connection with the Quarles & Brady Claim. Any
recovery or benefit (including damages, attorney’s fees or otherwise) by the
Company from the Quarles & Brady Claim shall be held in trust for the benefit of
Seller and any such recovery or benefit shall be promptly paid over to Seller.

8.6 Transfer Taxes. All transfer, documentary, sales, use, stamp, registration
and other such Taxes and related fees (including any penalties, interest and
additions to Tax) incurred with respect to the Stock pursuant to this Agreement
shall be divided equally between Seller and Purchaser. Except as required by
applicable law, Purchaser shall prepare, execute and file all Returns and other
documentation on a timely basis as may be required to comply with the provisions
of any such applicable law.

8.7 Payment of Taxes. Seller shall remain liable and pay any and all Taxes
concerning or attributable to Seller and its Affiliates (other than the
Company). Seller shall be liable and pay, or cause to be paid, any and all Taxes
concerning or attributable to the Company’s operations for the period prior to
the Closing Date and the period on the Closing Date prior to the Closing.



    Section 9. Conditions to Obligation of Purchaser to Close

The obligation of Purchaser to purchase the Stock and otherwise consummate the
transactions that are to be consummated at the Closing is subject to the
satisfaction, as of the Closing Date, of the following conditions (any of which
may be waived in writing by Purchaser in whole or in part):

9.1 Accuracy of Representations and Warranties. The representations and
warranties of Seller set forth in Section 4, as modified solely by the
Disclosure Schedule, shall be accurate in all material respects as of the
Closing Date, except to the extent that any of such representations and
warranties refers specifically to a date other than the Closing Date.

9.2 Performance. Seller shall have performed, in all material respects, all
covenants, agreements and obligations required by this Agreement to be performed
by Seller on or before the Closing Date.

9.3 Consents or Waivers Obtained. Purchaser shall have received evidence, in
form and substance reasonably satisfactory to it, that the consents, or waivers
thereof, listed as items 1 through 7 and 9 on Schedule 4.4 have been obtained.

9.4 No Injunction. There shall not be in effect, at the Closing Date, any
injunction or other binding order of any Governmental Authority having
jurisdiction over Purchaser that prohibits the purchase of the Stock by
Purchaser.

9.5 Encumbrances; Stock Certificates. The Stock and assets of the Company shall
be free and clear of all Encumbrances (other than Permitted Liens, if any).
Purchaser shall have received the stock certificates representing the Stock duly
endorsed for transfer and accompanied by any applicable documentary stamp tax.

9.6 Delivery of Documents. Seller shall have delivered or made available to
Purchaser on the Premises the documents required to be delivered or made
available under Sections 4.5(d), 4.10, 4.15(f), and 4.18.

9.7 Financial Statements. Seller and the Company shall have delivered the
Financial Statements to Purchaser which Financial Statements, as applicable,
shall be presented on a monthly basis beginning with the month following the
financial statements for the fiscal year ended 2005 through the last month
ending prior to the Closing Date; provided, however, that if the Closing is to
take place prior to the 15th day of a month, the financial statements for the
immediately prior month shall not need to be delivered.

9.8 Lease Agreement. Seller and the Company shall have entered into a lease
agreement in the form attached hereto as Exhibit A.

9.9 Release of Credit Support Obligations. The Company shall have been released
from any credit support obligations under the Credit Agreements.

9.10 Automatic Transfer of Funds. As of the end of the day on the Closing Date,
Seller shall have terminated any arrangement by which funds from the Company’s
operating accounts with JP Morgan Chase are collected and transferred to Seller.

9.11 Resignations of Directors. On the Closing Date, Seller shall deliver or
cause to be delivered to Purchaser written resignations of any and all directors
of the Company.

9.12 No Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect shall have occurred.



    Section 10. Conditions to Obligation of Seller to Close

The obligation of Seller to cause the Stock to be sold to Purchaser and
otherwise consummate the transactions that are to be consummated at the Closing
is subject to the satisfaction, as of the Closing Date, of the following
conditions (any of which may be waived in writing by Seller in whole or in
part):

10.1 Accuracy of Representations and Warranties. The representations and
warranties of Purchaser set forth in Section 5 shall be accurate in all material
respects as of the Closing Date.

10.2 Performance. Purchaser shall have performed, in all material respects, all
covenants, agreements and obligations required by this Agreement to be performed
by Purchaser on or before the Closing Date.

10.3 Approvals. This Agreement shall have been approved by the requisite vote of
Purchaser’s Board of Directors.

10.4 No Injunction. There shall not be in effect, at the Closing Date, any
injunction or other binding order of any Governmental Authority having
jurisdiction over Seller or the Company that prohibits the sale of the Stock to
Purchaser.

10.5 Release of Guarantees. The Seller shall be released from any guarantees of
the Company’s performance listed on Schedule 10.5.

     
Section 11.
11.1
  Indemnification.
Indemnification by Seller.

(a) Subject to the limitations in Section 11.1(d), Seller shall indemnify and
hold harmless Purchaser, and its respective officers, directors, employees,
Affiliates and agents, at all times from and after the Closing Date from,
against and in respect of any and all Losses arising from or related to any
breach or default in performance by Seller or the Company of any of its
representations or warranties, covenants or agreements contained in this
Agreement.

(b) Seller shall indemnify and hold harmless Purchaser, and its respective
officers, directors, employees, Affiliates and agents, at all times from and
after the Closing Date from, against and in respect of any and all Losses
arising from or related to the Excluded Assets.

(c) Seller shall indemnify and hold harmless Purchaser, and its respective
officers, directors, employees, Affiliates and agents, at all times from and
after the Closing Date from, against and in respect of any and all Losses
arising from or related to all matters set forth or included in Schedule 4.9(c),
Schedule 4.12 (limited to the section titled “Infringement, Misappropriation”),
Schedule 4.15(d) and Schedule 4.17.

(d) Certain Limitations.

(i) Other than for the Quarles & Brady Claim, the Excluded Assets and all claims
arising from or related to a breach of Sections 4.9, 4.14, 4.15, or 4.17, Seller
shall have no obligation to indemnify Purchaser for any Losses until such time
as the amount of the aggregate Losses equal or exceed $250,000 (the “Purchaser’s
Deductible”), after which there may only be recovered those Losses in excess of
the Purchaser’s Deductible, subject to the limitations in Section 11.1(d)(ii).

(ii) Other than for the Quarles & Brady Claim, the Excluded Assets, all claims
arising from or related to a breach of Sections 4.9, 4.14, 4.15, 4.17 or 8.3(b),
for Losses arising from items listed under the section titled “Infringement,
Misappropriation” in Schedule 4.12, and for Losses described in Section 11.1(c),
Seller shall have no obligation to indemnify Purchaser for any Losses in excess
of $10.0 million; provided, however, that all Losses of Purchaser shall be
applied first to satisfy the Purchaser’s Deductible.

(iii) Seller shall have no liability under this Section 11.1 for a breach of any
representation or warranty to the extent (1) a reserve in respect of any Losses
was made in the Financial Statements, (2) the amount of any insurance proceeds
actually received by Seller with respect to such Losses, and (3) any indemnity,
contribution or other similar payment actually received by Seller from any third
party with respect to such Losses.

11.2 Indemnification by Purchaser.

(a) Subject to the limitations in Section 11.2(b), Purchaser shall indemnify and
hold harmless Seller, and its respective officers, directors, employees,
Affiliates and agents, at all times from and after the Closing Date from,
against and in respect of any and all Losses arising from or related to any
breach or default in performance by Purchaser of any of its representations or
warranties, covenants or agreements contained in this Agreement.

(b) Certain Limitations.

(i) Purchaser shall have no obligation to indemnify Seller for any Losses until
such time as the amount of the aggregate Losses equal or exceed $250,000 (the
“Seller’s Deductible”), after which there may only be recovered those Losses in
excess of the Seller’s Deductible, subject to the limitations in Section
11.2(b)(ii).

(ii) Purchaser shall have no obligation to indemnify Seller for any Losses in
excess of $10.0 million; provided, however, that all Losses of Seller shall be
applied first to satisfy the Seller’s Deductible.

(iii) Purchaser shall have no liability under this Section 11.2 for a breach of
any representation or warranty to the extent (1) the amount of any insurance
proceeds actually received by Purchaser with respect to such Losses, and (2) any
indemnity, contribution or other similar payment actually received by Purchaser
from any third party with respect to such Losses.

11.3 Matters Involving Third Parties.

(a) For purposes of this Section 11.3, a party against which indemnification may
be sought is referred to as the “Indemnifying Party” and the party which may be
entitled to indemnification is referred to as the “Indemnified Party.”

(b) If any third party shall notify the Indemnified Party with respect to any
matter (a “Third Party Claim”) that may give rise to a claim for indemnification
against the Indemnifying Party under this Section 11, then the Indemnified Party
shall promptly notify each Indemnifying Party thereof in writing setting forth,
in reasonable detail, the nature and basis of the claim and the amount thereof,
to the extent known, and any other relevant documentation in the possession of
the Indemnified Party (a “Notice of Claim”); provided, however, that failure on
the part of the Indemnified Party to notify any Indemnifying Party shall not
relieve the Indemnifying Party from any obligation hereunder unless (and then
solely to the extent) the Indemnifying Party is thereby materially prejudiced by
such failure.

(c) The Indemnifying Party may, at its own expense, participate in the defense
of any claim, suit, action or proceeding by providing written notice to the
Indemnified Party and delivering to the Indemnified Party a written agreement
that the Indemnified Party is entitled to indemnification pursuant to Section 11
for all Losses arising out of such claim, suit, action or proceeding, and that
the Indemnifying Party shall be liable for the entire amount of any Loss, at any
time during the course of any such claim, suit, action or proceeding, assume the
defense thereof, provided that the Indemnifying Party’s counsel is reasonably
satisfactory to the Indemnified Party, and the Indemnifying Party shall
thereafter consult with the Indemnified Party upon the Indemnified Party’s
reasonable request for such consultation from time to time with respect to such
claim, suit, action or proceeding. If the Indemnifying Party assumes such
defense, the Indemnified Party shall have the right (but not the obligation) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party. If, however, the
Indemnifying Party reasonably determines, based upon written advice of counsel,
that the representation by the Indemnifying Party’s counsel of both the
Indemnifying Party and the Indemnified Party would present a conflict of
interest, then such Indemnified Party may employ separate counsel (Indemnifying
Party’s consent to the choice of counsel is required, such consent not to be
unreasonably withheld) to represent or defend it in any such claim, action, suit
or proceeding and the Indemnifying Party shall pay the reasonable fees and
disbursements of one such separate counsel. Whether or not the Indemnifying
Party chooses to defend or prosecute any such claim, suit, action or proceeding,
all of the Parties hereto shall cooperate in the defense or prosecution thereof.

(d) Any settlement or compromise made or caused to be made by the Indemnified
Party or the Indemnifying Party, as the case may be, of any such claim, suit,
action or proceeding of the kind referred to in this Section 11.3 shall also be
binding upon the Indemnifying Party or the Indemnified Party, as the case may
be, in the same manner as if a final judgment or decree had been entered by a
court of competent jurisdiction in the amount of such settlement or compromise,
provided that no obligation, restriction or Loss shall be imposed on the
Indemnified Party as a result of such settlement without its prior written
consent. The Indemnified Party will give the Indemnifying Party at least
30 days’ notice of any proposed settlement or compromise of any claim, suit,
action or proceeding it is defending, during which time the Indemnifying Party
may reject such proposed settlement or compromise; provided that from and after
such rejection, the Indemnifying Party shall be obligated to assume the defense
of and full and complete liability and responsibility for such claim, suit,
action or proceeding and any and all Losses in connection therewith in excess of
the amount of unindemnifiable Losses which the Indemnified Party would have been
obligated to pay under the proposed settlement or compromise.



    Section 12. Termination of Agreement

12.1 Right to Terminate Agreement. This Agreement may be terminated prior to the
Closing:

(a) by the mutual written agreement of Seller, the Company and Purchaser;

(b) by Purchaser at any time after July 14, 2006, if any condition set forth in
Section 9 shall not have been satisfied or waived (unless, in the case of any
such termination by Purchaser pursuant to this Section 12.1(b), the failure of
such event to occur shall have been caused by the action or failure to act by
Purchaser, which action or failure to act constitutes a breach of Purchaser’s
obligations under this Agreement); provided, however, that the deadline set
forth in this Section 12.1(b) shall be automatically extended until July 31,
2006 if Seller and the Company have not obtained the necessary consents pursuant
to Section 9.3; or

(c) by Seller and the Company at any time after July 14, 2006, if any condition
set forth in Section 10 shall not have been satisfied or waived (unless, in the
case of any such termination by Seller pursuant to this Section 12.1(c), the
failure of such event to occur shall have been caused by the action or failure
to act by Seller, which action or failure to act constitutes a breach of
Seller’s obligations under this Agreement); provided, however, that the deadline
set forth in this Section 12.1(c) shall be automatically extended until July 31,
2006 if Seller and the Company have not obtained the necessary consents pursuant
to Section 9.3.

12.2 Effect of Termination. Upon the termination of this Agreement pursuant to
Section 12.1:

(a) Purchaser shall promptly cause to be returned to Seller all documents and
information obtained in connection with this Agreement and the transactions
contemplated by this Agreement and all documents and information obtained in
connection with Purchaser’s investigation of the Company’s Business, operations
and legal affairs, including any copies made by Purchaser of any such documents
or information; and

(b) all covenants, representations and warranties set forth in this Agreement
shall terminate and expire, and shall cease to be of any force or effect, as of
the date of termination, and neither party hereto shall have any obligation or
liability to the other party hereto, provided that the Company shall remain
liable for the payment of expenses pursuant to Section 13.2.



    Section 13. Miscellaneous Provisions

13.1 Survival of Representations and Warranties. The representations and
warranties of Seller contained in this Agreement or in any certificate or other
instrument delivered at the Closing pursuant to this Agreement shall survive the
Closing for two years except for the representations and warranties of Seller
described in Sections 4.9, 4.14, 4.15 and 4.22, which will survive the Closing
until the applicable statute of limitations (the “Survival Period”). No claim
may be brought based upon, directly or indirectly, any of the representations
and warranties contained in this Agreement after the Survival Period.

13.2 Expenses. The Company shall pay: (a) all costs and expenses associated with
any governmental or regulatory agency filing, Consent, and approval required in
connection with this Agreement and the transactions contemplated hereby; and
(b) all costs and expenses associated with the compilation of the Financial
Statements. Except as set forth in Section 8.6 and Section 13.9(c), all other
fees, costs and expenses incurred by the parties in connection with this
Agreement shall be the responsibility of the party incurring such costs and
expenses.

13.3 338(h)(10) Election. If requested by Purchaser, the Company and Seller
agree to make an election pursuant to Section 338(h)(10) of the Code, as amended
(and any corresponding provisions of Arizona and other applicable state tax
law), with respect to the purchase of the Stock, which election shall allocate
the Purchase Price to the Company’s assets pursuant to the method prescribed in
Treasury Regulation §1.338-6 (as reasonably determined by Purchaser and agreed
upon by Seller). Purchaser shall promptly pay to Seller upon receipt of demand
therefor (which demand shall be accompanied by copies of the documentation and
computations described in the immediately following sentence) as additional
Purchase Price an amount equal to the increased Taxes, if any, incurred by
Seller with respect to the year in which the Closing occurs and the year in
which any payments are made pursuant to this provision (including any additional
Taxes in respect of such amounts) as a result of any Section 338(h)(10) Election
or analogous elections made such that Seller will receive the same after-Tax
proceeds with respect to the year in which the Closing occurs and the year in
which any payments are made pursuant to this provision as if Seller had sold
stock and no Section 338(h)(10) Election or analogous elections had been made.
Such determinations shall be based upon documentation and computations made by
Seller with respect to amounts due hereunder presented to Purchaser. Seller
shall provide such documentation and computations to Purchaser no later than 90
calendar days after (i) the Closing Date and (ii) the date of any payment of
additional Purchase Price giving rise to the obligation to pay additional
amounts hereunder; provided, however, that Seller’s failure to provide such
documentation and computations within such time shall not constitute a waiver of
its rights to additional amounts hereunder. Any item of income, expense, gain,
or loss (other than any amount in respect of allocations of Purchase Price in
connection with a Section 338(h)(10) Election or additional amounts payable
hereunder) occurring after the Closing Date shall not be considered in
calculating increased Taxes.

13.4 Returns

(a) Purchaser shall prepare, or cause to be prepared, and timely file, or cause
to be timely filed, all Returns for periods that end after the Closing Date.

(b) If a 338(h)(10) election pursuant to Section 13.3 is not made by Purchaser,
such Returns shall be prepared in a manner consistent with the past practices of
Seller and the Company in preparing Returns. Purchaser shall furnish Seller
drafts of Returns as proposed to be filed for periods that end after the Closing
Date no later than 30 calendar days prior to the due date (without extensions)
for the filing of such Returns for Seller’s review and approval. Seller shall
have 15 calendar days to review such Returns, and shall, at or prior to the end
of such period, furnish its approval of such Returns or provide its comments and
modifications to such Returns. Purchaser shall accept Seller’s comments and
modifications to such Returns, and such Returns, as modified to reflect Seller’s
comments and modifications, shall be deemed to have been approved by Seller. If
Purchaser disagrees with or refuses to accept any of Seller’s comments or
modifications, the parties shall consult and cooperate in good faith to resolve
such disagreements and refusals, and the Returns as agreed to after such
consultation shall be filed in such form as agreed to. If, however, the parties
cannot reach agreement within 30 calendar days after Seller’s delivery of its
comments and modifications to the draft Returns as originally proposed by
Purchaser, the parties shall refer the resolution of such disagreement to a
nationally recognized accounting firm reasonably acceptable to both parties for
final resolution of such disagreement. Such accounting firm’s decision shall be
binding on both parties, and shall be made not later than seven calendar days
prior to the due date (including extensions) for the filing of such Returns.
Each party shall bear 50% of the costs of such accounting firm incurred in
connection therewith.

13.5 Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

13.6 No Implied Representations. Purchaser and Seller acknowledge that, except
as expressly provided in Section 4 and Section 5, neither party hereto, and none
of the representatives of either party hereto, has made or is making any
representations or warranties whatsoever, implied or otherwise.

13.7 Public Announcements. Notwithstanding anything to the contrary in this
Agreement, each party to this Agreement hereby agrees with the other party
hereto that, without first consulting with the other party, except as may be
required to comply with the requirements of any applicable Laws, and the rules
and regulations of each stock exchange upon which the securities of one of the
parties is listed, if any, no press release or similar public announcement or
communication shall, prior to the Closing, be made or caused to be made
concerning the execution or performance of this Agreement.

13.8 Materiality. For purposes of this Agreement, a Contract, obligation,
liability, transaction, change, breach, encumbrance, proceeding or other matter
or event shall not be deemed to be “material” unless the existence or occurrence
of such matter or event would, by itself, cause a reasonable purchaser to
reverse its decision to enter into a transaction of the type contemplated by
this Agreement.

13.9 Arbitration. Any dispute that the parties are unable to resolve through
mediation will be submitted to arbitration in accordance with the following
procedures:

(a) Demand for Arbitration; Location. Either party may demand arbitration by
giving the other party written notice to such effect, which notice will
describe, in reasonable detail, the facts and legal grounds forming the basis
for the filing party’s request for relief and will include a statement of the
total amount of damages claimed, if any, and any other remedy sought by that
party. The arbitration will be held before one neutral arbitrator in Phoenix,
Arizona before a mutually agreeable nationally or regionally recognized
arbitration organization utilizing retired judges of that region such as
J.A.M.S., and will proceed in accordance with the Commercial Arbitration Rules
of the American Arbitration Association (“AAA”). If the parties are unable to
agree on the organization to administer the arbitration, it will be administered
by the AAA under its procedures for large and complex cases. There will be no
discovery in such arbitration other than document requests for documents
specifically related to this Agreement and the transaction contemplated herein,
which documents will be produced within 15 calendar days after such requests.
Pending the arbitrator’s determination of the merits of the dispute, either
Party may apply to any court of competent jurisdiction to seek injunctive or
other extraordinary relief.

(b) Award. The decision of, and award rendered by, the arbitrator will be final
and binding on the parties. Upon the request of a party, the arbitrator’s award
will include written findings of fact and conclusions of law. Judgment on the
award may be entered in and enforced by any court of competent jurisdiction.

(c) Attorney’s Fees. The losing party shall pay the prevailing party’s
attorney’s fees, costs and expenses (including filing fees) with respect to the
arbitration, unless otherwise determined by the arbitrator.

13.10 Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of New York without giving
effect to principles of conflicts of law.

13.11 Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed to have been duly given and duly delivered
when received by the intended recipient at the following address (or at such
other address as the intended recipient shall have specified in a written notice
given to the other party hereto):

 
if to Purchaser:
TeleTech Holdings, Inc. 9197 S. Peoria Street Legal 2-264 Englewood, CO 80112
Attn:Chief Financial Officer Fax:(303) 397-8647
with a copy to:
 

         
TeleTech Holdings, Inc. 9197 S. Peoria Street Legal 2-264 Englewood, CO 80112
Attn:
  Christy O'Connor, Esq.

Fax:
    (303) 397-8677  
and
       

 
Brownstein Hyatt & Farber, P.C. 410 Seventeenth Street, 22nd Floor Denver, CO
80202 Attn: Steven C. Demby Fax: (303) 223-1111
if to Seller or the Company:

 
Insight Enterprises, Inc. 1305 W. Auto Drive Tempe, AZ 85284 Attn:Chief
Financial Officer Fax:(480) 760-7003
with a copy to:
 

          Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue Los Angeles, CA 90071 Attn:
  Brian J. McCarthy, Esq.

Fax:
    (213) 621-5070  

13.12 Headings. The captions and headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

13.13 Assignment. No party hereto may assign any of its rights or delegate any
of its obligations under this Agreement to any other Person without the prior
written consent of the other party hereto; provided, however, that Purchaser may
assign this Agreement to an Affiliate of Purchaser without the consent of Seller
or the Company.

13.14 Parties in Interest. Nothing in this Agreement is intended to provide any
rights or remedies to any Person (including any employee or creditor of the
Company) other than the parties hereto.

13.15 Severability. In the event that any provision of this Agreement, or the
application of such provision to any Person or set of circumstances, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law. The parties
further agree to replace such invalid, unlawful, void or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

13.16 Specific Performance. The parties hereto agree that Purchaser would suffer
irreparable damage in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that prior to the Closing, Purchaser shall be
entitled to seek to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

13.17 Exclusive Remedies After Closing. Following the Closing, the sole and
exclusive remedy for each of the parties with respect to any and all claims
relating to the breach of this Agreement (other than claims of, or causes of
action arising from, fraud or criminal acts) shall be pursuant to the
indemnification provisions set forth in Section 11.

13.18 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

13.19 Facsimile Signatures. This Agreement may be executed by facsimile
signatures that shall be binding on the parties hereto, with original signatures
to be delivered as soon as reasonably practicable thereafter.

13.20 Entire Agreement. This Agreement sets forth the entire understanding of
Purchaser and Seller and supersedes all other agreements and understandings
between Purchaser and Seller relating to the subject matter hereof and thereof.

13.21 Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

13.22 Amendments. This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed by Purchaser,
Seller, and the Company.

13.23 Interpretation of Agreement.

(a) Each party hereto acknowledges that it has participated in the drafting of
this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.

(b) The words “hereof,” “herein” and “hereunder” and words of like import used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

(c) Whenever required by the context hereof, the singular number shall include
the plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; and the neuter gender shall include the masculine and feminine
genders.

(d) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”

(e) “Writing,” “written” and comparable terms in this Agreement refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form.

(f) References in this Agreement to any agreement or contract are to that
agreement or contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

(g) References in this Agreement to “party” or “parties” shall be deemed to be
the parties to this Agreement unless otherwise specified or unless the context
otherwise requires.

(h) References herein to “Sections,” “subsections,” “Exhibits” and “Schedules”
are intended to refer to Sections, subsections, Exhibits and Schedules of this
Agreement, unless otherwise specified. All Exhibits and Schedules annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit or Schedule but not otherwise defined therein, shall have the meaning as
defined in this Agreement.

[The Remainder of the Page Left Intentionally Blank]

3

Purchaser, Seller and the Company have caused this Stock Purchase Agreement to
be executed as of the date first set forth above.

TELETECH HOLDINGS, INC.

By: /s/ Kenneth D. Tuchman

Kenneth D. Tuchman
Chairman & Chief Executive Officer

INSIGHT ENTERPRISES, INC.

By: /s/ Richard A. Fennessy
Richard A. Fennessy
Chief Executive Officer


DIRECT ALLIANCE CORPORATION

By: /s/ Stanley Laybourne
Name: Stanley Laybourne
Its: Secretary


4